631 S.E.2d 131 (2006)
360 N.C. 529
Pammy Austin EZELL as Guardian ad Litem of Michelle Lynn Morland, and
North Carolina Department of Health and Human Services, Division of Medical Assistance, Intervenor
v.
GRACE HOSPITAL, INC., John F. Whalley, M.D., and Mountain View Pediatrics, P.A.
No. 44A06.
Supreme Court of North Carolina.
June 30, 2006.
Elam & Rousseaux, P.A., by Michael J. Rousseaux and William H. Elam, Charlotte, for plaintiff-appellee.
Roy Cooper, Attorney General, by Belinda A. Smith, Assistant Attorney General, and Gayl M. Manthei, Special Deputy Attorney General, for plaintiff-intervenor-appellant North Carolina Department of Health and Human Services, Division of Medical Assistance.
Christopher R. Nichols, Raleigh, Counsel for the North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. This case is remanded to the Court of Appeals for further remand to the *132 trial court for further proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.